Name: 2008/291/EC: Commission Decision of 18 March 2008 amending Decision 2004/452/EC laying down a list of bodies whose researchers may access confidential data for scientific purposes (notified under document number C(2008) 1005) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  economic analysis;  research and intellectual property
 Date Published: 2008-04-10

 10.4.2008 EN Official Journal of the European Union L 98/11 COMMISSION DECISION of 18 March 2008 amending Decision 2004/452/EC laying down a list of bodies whose researchers may access confidential data for scientific purposes (notified under document number C(2008) 1005) (Text with EEA relevance) (2008/291/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 322/97 of 17 February 1997 on Community statistics (1), and in particular Article 20(1) thereof, Whereas: (1) Commission Regulation (EC) No 831/2002 of 17 May 2002 implementing Council Regulation (EC) No 322/97 on Community Statistics, concerning access to confidential data for scientific purposes (2) establishes, for the purpose of enabling statistical conclusions to be drawn for scientific purposes, the conditions under which access to confidential data transmitted to the Community authority may be granted and the rules of cooperation between the Community and national authorities in order to facilitate such access. (2) Commission Decision 2004/452/EC (3) has laid down a list of bodies whose researchers may access confidential data for scientific purposes. (3) The Directorate for Research, Studies and Statistics (Direction de lAnimation de la Recherche, des Ã tudes et des Statistiques  DARES) in the Ministry of Labour, Labour Relations and Solidarity, Paris, France, the Research Foundation of State University of New York (RFSUNY), Albany, USA and the Finnish Centre for Pensions, (ElÃ ¤keturvakeskus  ETK), Finland have to be regarded as bodies fulfilling the required conditions and should therefore be added to the list of agencies, organisations and institutions referred to in Article 3(1)(e) of Regulation (EC) No 831/2002. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee on Statistical Confidentiality, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2004/452/EC is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 March 2008. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 52, 22.2.1997, p. 1. Regulation as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 133, 18.5.2002, p. 7. Regulation as last amended by Regulation (EC) No 1000/2007 (OJ L 226, 30.8.2007, p. 7). (3) OJ L 156, 30.4.2004, p. 1, as corrected by OJ L 202, 7.6.2004, p. 1. Decision as last amended by Decision 2008/52/EC (OJ L 13, 16.1.2008, p. 29). ANNEX ANNEX BODIES WHOSE RESEARCHERS MAY ACCESS CONFIDENTIAL DATA FOR SCIENTIFIC PURPOSES European Central Bank Spanish Central Bank Italian Central Bank University of Cornell (New York State, United States of America) Department of Political Science, Baruch College, New York City University (New York State, United States of America) German Central Bank Employment Analysis Unit, Directorate General for Employment, social affairs and equal opportunities of the European Commission University of Tel. Aviv (Israel) World Bank Center of Health and Wellbeing (CHW) of the Woodrow Wilson School of Public and International Affairs at Princeton University, New Jersey, United States of America The University of Chicago (UofC), Illinois, United States of America Organisation for Economic Cooperation and Development (OECD) Family and Labour Studies Division of Statistics Canada, Ottawa, Ontario, Canada Econometrics and Statistical Support to Antifraud (ESAF) Unit, Directorate General Joint Research Centre of the European Commission Support to the European Research Area (SERA) Unit, Directorate General Joint Research Centre of the European Commission Canada Research Chair of the School of Social Science in the Atkinson Faculty of Liberal and Professional Studies at York University, Ontario, Canada University of Illinois at Chicago (UIC), Chicago, USA Rady School of Management at the University of California, San Diego, USA Directorate for Research, Studies and Statistics (Direction de lAnimation de la Recherche, des Ã tudes et des Statistiques  DARES) in the Ministry of Labour, Labour Relations and Solidarity, Paris, France The Research Foundation of State University of New York (RFSUNY), Albany, USA Finnish Centre for Pensions (ElÃ ¤keturvakeskus  ETK), Finland